DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yuji Tanaka et al (US 20170371600 A1).

Regarding claim 1, Tanaka et al discloses an information processing apparatus that manages productivity by processing information obtained from one or more image forming apparatuses (¶ [94-96]), the information processing apparatus comprising: 
a hardware processor (Fig. 4 numeral 79) that: 
acquires operation history information from the image forming apparatus (¶ [96]); 
analyzes the operation history information and determines an improvement measure for improving the productivity based on an analysis result (¶ [103]; ¶ [208-209]); and 
outputs the improvement measure (¶ [211]).

Regarding claim 2, Tanaka et al discloses the information processing apparatus according to claim 1 (see rejection of claim 1), wherein 
the hardware processor calculates an effect obtained by implementing the improvement measure (Fig. 22; ¶ [186-188])), and 
the hardware processor outputs the effect together with the improvement measure (Fig. 22; ¶ [188]).

Regarding claim 3, Tanaka et al discloses the information processing apparatus according to claim 2 (see rejection of claim 2), wherein 
based on the analysis result, the hardware processor specifies an image forming apparatus of which productivity decreases as compared with a reference value among one or more image forming apparatus (¶ [188] case in which the use of MFP 10A is determined to be a stress enhancer due to wait time because of the speed of the unit as compare to higher-speed apparatus).

Regarding claim 4, Tanaka et al discloses the information processing apparatus according to claim 3, wherein 
based on the analysis result, the hardware processor specifies a factor that decreases the productivity of the image forming apparatus (see rejection of claim 3 wherein print speed is determined to be the factor).

Regarding claim 5, Tanaka et al discloses the information processing apparatus according to claim 4 (see rejection of claim 4), wherein 
based on the analysis result, the hardware processor determines the improvement measure for the factor that decreases the productivity of the image forming apparatus (¶ [188] increase print speed or select a replacement MFP with a higher speed).

Regarding claim 6, Tanaka et al discloses the information processing apparatus according to claim 5 (see rejection of claim 5), wherein 
the hardware processor specifies a basis for the determined improvement measure based on the analysis result (¶ [189]), and 
the hardware processor outputs the basis for the improvement measure together with information regarding the specified image forming apparatus, the factor, and the improvement measure (Fig. 23).

Regarding claim 7, Tanaka et al discloses the information processing apparatus according to claim 6 (see rejection of claim 6), further comprising a storage that stores, as the analysis result, processing data obtained by calculating the operation history information of one or more image forming apparatuses by using the hardware processor (¶ [100-103]), wherein 
based on the analysis result, the hardware processor specifies the processing data related to the basis for the improvement measure (¶ [111-113]), and 
the hardware processor outputs the processing data as the basis for the improvement measure together with information regarding the image forming apparatus of which the productivity decreases, the factor, and the improvement measure (see rejection of claim 6).

Regarding claim 9, Tanaka et al discloses the information processing apparatus according to claim 4 (see rejection of claim 4), wherein the hardware processor determines a plurality of the improvement measures for one factor (Fig. 22; increase speed of MFP or select higher speed apparatus).

Regarding claim 10, Tanaka et al discloses the information processing apparatus according to claim 1 (see rejection of claim 1), wherein one or more image forming apparatuses are managed separately for different customers (¶ [196]).

Regarding claim 11, Tanaka et al discloses a productivity management method using an information processing apparatus that manages productivity by processing information obtained from one or more image forming apparatuses (see rejection of claim 1), the productivity management method comprising: 
causing a hardware processor of the information processing apparatus to acquire operation history information from the image forming apparatus (see rejection of claim 1), 
causing the hardware processor of the information processing apparatus to analyze the operation history information and determine an improvement measure for improving the productivity based on an analysis result (see rejection of claim 1), and 
causing the hardware processor of the information processing apparatus to output the improvement measure (see rejection of claim 1).

Regarding claim 12, Tanaka et al discloses a non-transitory recording medium storing a computer readable program causing a computer that manages productivity by processing information obtained from one or more image forming apparatuses to execute processing (¶ [102]), the processing comprising: 
acquiring operation history information from the image forming apparatus (see rejection of claim 1), 
analyzing the operation history information and determining an improvement measure for improving the productivity based on an analysis result (see rejection of claim 1), and 
outputting the improvement measure (see rejection of claim 1).

Allowable Subject Matter

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20060247938 A1 Tracy E. Thieret.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571) 270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
August 13, 2022